TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00021-CV



                                   Maria Fernandez, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
      NO. C-08–263-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Maria Fernandez filed this accelerated appeal from the district court’s final

order terminating her parental rights to her minor child, M.A.F. Appellant’s court-appointed attorney

filed a brief concluding that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967) by presenting a professional evaluation

of the record and demonstrating why there are no arguable grounds to be advanced on appeal. See

also Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.

App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

rights). Counsel has certified to this Court that she provided appellant a copy of the Anders brief and

a notice of her right to examine the appellate record and file a pro se brief. No pro se brief has

been filed.
               We have reviewed the record and counsel’s brief and have found nothing that would

arguably support an appeal. We agree that the appeal is frivolous and without merit. Finding

nothing in the record that might arguably support an appeal, we grant counsel’s motion to withdraw

and affirm the order of termination.



                                             _____________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Affirmed

Filed: July 8, 2011




                                                2